Exhibit Media contacts: Investor/analyst contact: Caroline Boren -or- Bill Coniff Shannon Alberts Alaska Airlines Horizon Air Alaska Air Group (206) 392-5101 (206) 392-0285 (206) 392-5218 FOR IMMEDIATE RELEASEJuly 23, ALASKA AIR GROUP REPORTS SECOND QUARTER RESULTS Second Quarter Financial and Other Highlights: · Net income excluding special items was $26.5 million, or $0.72 per diluted share, compared to a net loss excluding special items of $14.1 million, or $0.39 per share, in the second quarter of 2008. This compares to a First Call mean estimate of $0.53 per share. · Net income under Generally Accepted Accounting Principles (GAAP) of $29.1 million, or $0.79 per diluted share, compared to net income of $63.1 million, or $1.74 per diluted share, in 2008. · $1.1 billion in unrestricted cash and marketable securities as of June 30, 2009. · Alaska ranked “Highest in Customer Satisfaction Among Traditional Network Carriers” in 2009 by J.D. Power and Associates for the second year in a row. · Alaska was No. 1 in U.S. Department of Transportation on-time performance in April and May among major network carriers. SEATTLE — Alaska Air Group, Inc. (NYSE: ALK) today reported second quarter 2009 net income of $29.1 million, or $0.79 per diluted share, compared to net income of $63.1 million, or $1.74 per diluted share, in the second quarter of 2008. Excluding Alaska’s new pilot contract transition costs of $35.8 million ($22.3 million after tax or $0.61 per diluted share) and mark-to-market fuel hedge gains of $39.8 million ($24.9 million after tax or $0.68 per diluted share), the company reported net income of $26.5 million, or $0.72 per diluted share, compared to a net loss of $14.1 million, or $0.39 per share, excluding special items in the second quarter of 2008. -more- Alaska Air Group Chairman and Chief Executive Officer Bill Ayer said the quarter’s earnings were shaped by a steep decline in fuel prices, network adjustments and employees’ hard work and attention to customers. “We’ve made significant changes at both airlines over many years,” said Ayer. “While there’s more to do, we’re seeing clear signs that what we’re doing is working.”He noted that he expects the economy to be very challenging for the foreseeable future.
